Citation Nr: 0613437	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-06 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased initial rating for degenerative 
joint disease of the right ankle, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1976 until his 
retirement in May 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. 

A December 2003 statement of the case denied the veteran's 
claims for increased rating for his right ankle disability, 
his claim for an increased rating for a left knee disability, 
and his claim for an increased rating for a low back 
disability.  However, the veteran only submitted a 
substantive appeal with respect to the denial of an increased 
rating for his right ankle disability.  Accordingly, only 
that issue is currently before the Board.

The veteran submitted private medical evidence related to his 
right knee disability subsequent to certification of his 
appeal to the Board.  In an April 2006 informal hearing 
presentation, the veteran's representative waived RO review 
of that evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  That 
notice should inform the veteran as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

The veteran was provided a VA examination of the right ankle 
in February 2003.  Since that examination the veteran has 
asserted that his right ankle disability has increased in 
severity.  Accordingly, a new VA examination to determine the 
current nature and extent of the veteran's right ankle 
disability is indicated.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (holding that a veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity).

A June 2005 private medical record indicates that the veteran 
had a severe right ankle disability and that a CT scan of the 
right ankle and further consultation had been scheduled.  
Copies of these private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
VCAA notice in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159(b), (c), and any other 
applicable legal precedent.  The RO 
should inform the appellant of the 
information and evidence necessary to 
substantiate his claim for a higher 
rating, notice of which evidence, if any, 
the claimant is expected to obtain and 
submit, and which evidence will be 
retrieved by VA, notice of what evidence 
is necessary for establishing an 
effective date, and notice that he should 
provide any evidence in his possession 
that pertains to the claim.

2.  After obtaining the necessary 
authorization, the RO should request 
copies of all of the veteran's treatment 
records related to the right ankle from 
Dr. R. Michael Graham, and Dr. James 
Paschal.  This should include copies of 
the results of the CT scan reportedly 
performed on the veteran in 2005.

3.  When the above actions have been 
accomplished, the RO should arrange for a 
VA orthopedic examination of the 
veteran's right ankle.  All indicated 
tests and studies, including X-rays, and 
range of motion studies in degrees, with 
consideration of objective manifestations 
of pain, should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the range of motion 
performed on the right ankle without pain 
and the right ankle range of motion 
accompanied by pain.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability of the right ankle 
on repeated use or during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  The rationale 
for all opinions expressed should be 
explained.  The claims file should be 
made available to the examiner for proper 
review of the medical history, and the 
examination report is to reflect whether 
such a review of the claims file was 
made.

4.  The RO should then review the claims 
file to ensure that the requested 
development has been completed.  The RO 
should ensure that the VA examination 
complies fully with the above 
instructions, and if not, the RO should 
take corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998). 

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case.  The 
supplemental statement of the case must 
consider all the evidence submitted since 
the December 2003 statement of the case.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


